CCA 20110110. On consideration of the issue certified by the Judge Advocate General of the Army, 73 M.J. 83 (C.A.A.F. 2013), concerning ineffective assistance of counsel in the sentencing phase of this child sexual assault court-martial, we note that Appellee faced a maximum sentence including confinement for life without parole and that the approved sentence includes that severe punishment. We also note that both the civilian and military defense counsel failed to: (1) interview or call as witnesses former supervisors who assert that they would have offered favorable testimony; (2) offer any evidence of Appellee’s bravery in combat; (3) present any documentation of Appellee’s personal decorations and other awards; and (4)- offer any other evidence in extenuation or mitigation. See generally United States v. Boone, 49 M.J. 187 (C.A.A.F. 1998). Accordingly, we conclude that the United States Army Court of Criminal Appeals did not err when it held that the trial defense team’s investigation and presentation of a sentencing case was ineffective. Accordingly, it is ordered that the certified issue is answered in the negative and the decision of the United States Army Court of Criminal Appeals is affirmed.